Citation Nr: 1828168	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), in excess of 30 percent for the period from April 12, 2011 to 
August 4, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1967 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the RO in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent initial disability rating, effective April 12, 2011.  Subsequently, a December 2015 rating decision by the RO in Seattle, Washington granted a higher 50 percent rating for PTSD, effective August 4, 2014.  

In April 2018, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  As discussed in detail below, at the April 2018 Board hearing, the Veteran limited the appeal by explicitly stating that a 50 percent disability rating for PTSD for the period from April 12, 2011 to August 4, 2014 would constitute a full grant of the benefit sought on appeal. 


FINDING OF FACT

For the entire initial rating period from April 12, 2011 to August 4, 2014, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: irritability, anger, panic attacks, memory loss, hypervigilance, exaggerated startle response, impaired motivation and mood, flattened affect, marked diminished interest or participation in significant activities, and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from April 12, 2011 to August 4, 2014, the criteria for a disability rating of
 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 
5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, the Veteran received VA examinations in June 2013 and April 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).   

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court recently held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating when the appeal was certified after August 4, 2014.  As the instant appeal was certified after August 4, 2014, the Board will not rely on GAF scores for rating purposes. 

Throughout the course of the appeal, the Veteran has contended generally that PTSD has been manifested by more severe symptoms or impairment than those contemplated by the 30 percent disability rating assigned.  At the April 2018 Board hearing, the Veteran limited the appeal by explicitly stating that a 50 percent disability rating for the period from April 12, 2011 to August 4, 2014 would constitute a full grant of the benefit sought on appeal.  At the April 2018 Board hearing, the Veteran also testified to experiencing more severe symptoms and impairment than those contemplated by the 30 percent initial disability rating assigned for the relevant appeal period. 


After a review of the lay and medical evidence, the Board finds that, for the entire rating period on appeal from April 12, 2011 to August 4, 2014, the severity of the psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity for a 50 percent rating under Diagnostic Code 9411.  The Board finds that, during the initial rating period from April 12, 2011 to August 4, 2014, PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, anger, panic attacks, memory loss, hypervigilance, exaggerated startle response, impaired motivation and mood, flattened affect, marked diminished interest or participation in significant activities, and difficulty in establishing and maintaining effective work and social relationships. 

Specifically, the June 2013 VA examination report reflects the VA examiner assessed flattened affect, hypervigilance, exaggerated startle response, efforts to avoid thoughts, feelings, or conversations, and feelings of detachment from others.  The April 2014 VA examination report reflects the VA examiner assessed flattened affect, marked diminished interest or participation in significant activities, and irritability or outbursts of anger.  An August 2014 private examination report reflects that the private examiner assessed flattened affected, daily panic attacks, impairment of short and long-term memory, impairment of motivation and mood, and difficulties difficulty in establishing and maintaining effective work and social relationship.  The August 2014 private examiner indicated that symptoms and impairment of PTSD impacted "past and current quality of life," suggesting that PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity for the entire period on appeal from April 12, 2011 to August 4, 2014.  

In addition, at the April 2018 Board hearing, the Veteran testified to experiencing more severe symptoms and impairment than those contemplated by the 30 percent disability rating assigned.  For these reasons, and after resolving all reasonable 

doubt in favor of the Veteran, the Board finds that, for the entire rating period from April 12, 2011 to August 4, 2014, a 50 percent disability rating is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The appeal for a higher initial disability rating for PTSD is fully granted in this Board decision, which includes any question of extraschedular rating referral.  At the April 2018 Board hearing, the Veteran indicated that a 50 percent disability rating for the period from April 12, 2011 to August 4, 2014 would fully satisfy the appeal as to this issue.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an initial rating was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the other evidence of record.

A 50 percent disability rating for PTSD is granted for the period from April 12, 2011 to August 4, 2014, and the Veteran had limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an initial rating in excess of 50 percent for any period.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of a disability rating in excess of 
50 percent for the initial rating period from April 12, 2011 to August 4, 2014, and any questions of special monthly compensation or extraschedular rating, are rendered moot, with no remaining questions of law or fact to decide.  See 38 U.S.C. § 7104; see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law 

is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the service-connected PTSD more closely approximates the criteria for a 50 percent rating under Diagnostic Code 9411 for the appeal period from April 12, 2011 to August 4, 2014; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7.  


ORDER

For the entire rating period on appeal from April 12, 2011 to August 4, 2014, a rating of 50 percent, but no higher, for PTSD is granted.  





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


